Citation Nr: 9914089	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for residuals of a left knee 
shell fragment wound from May 20, 1992?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which effectuated in part the Board's 
March 1997 decision, and assigned a noncompensable evaluation 
for a left knee shell fragment wound scar.

The RO returned this appeal to the Board for adjudication of 
a claim of entitlement to an increased evaluation for a left 
knee shell fragment wound scar.  In August 1997 the Board 
remanded the case for further development, and the RO has 
since returned the case.


FINDING OF FACT

Since May 20, 1992, the left knee shell fragment wound 
residuals have been manifested by two very small, 
superficial, and barely visible scars on the left knee.  The 
scars are not adherent, poorly nourished, ulcerated, painful 
or tender; and no functional knee impairment due to the wound 
has been demonstrated.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left knee shell 
fragment wound residuals since May 20, 1992, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.41, 4.56, 4.118, Diagnostic Codes 7803, 7804, 
7805  (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable evaluation for left knee 
shell fragment wound residuals.  He essentially contends that  
the evaluation assigned for the disability does not 
accurately reflect its severity.  It is maintained that he 
has left knee pain, that he cannot walk or run due to the 
pain, and that residuals include narrowing and spurring 
within the joint spaces of the left knee. 

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

A March 1997 Board decision granted service connection for 
left knee shell fragment wound residuals, and the RO assigned 
a noncompensable evaluation for that disability in an April 
1997 rating decision.  The basis was that a November 1992 VA 
examination showed a well-healed, asymptomatic shrapnel scars 
on the medial side of the left knee above the patella.  The 
VA examination also diagnosed minor degenerative joint 
disease of the left knee.  

The service medical records are not available.  A response by 
the National Personnel Records Center to an inquiry by the RO 
reflects that the veteran's service medical records were 
likely destroyed in a fire.  He was awarded the Combat 
Infantryman Badge for service in the Korean War.  

The report of VA examination in November 1992 shows that the 
veteran reported being wounded at the medial side of his left 
knee with shrapnel.  The shrapnel reportedly gradually worked 
its way to the surface.  The veteran reported that the knee 
had been largely asymptomatic over the years.  On 
examination, there was no evidence of tenderness or swelling 
of the left knee.  The veteran was able to fully extend and 
flex the knee with no evidence of crepitation.  Well-healed 
shrapnel scars were present on the medial side of the knee 
above the patella.  X-ray examination noted that there was 
slight narrowing of the joint space of the medial 
compartment.  Otherwise, the knee was normal.  The diagnoses 
were left knee shrapnel wound scars, and minor degenerative 
joint disease.  

The veteran was seen by a private physician in May 1997 for 
complaints of some left knee pain.  At that time, the veteran 
reported a history of shrapnel injury to the left knee during 
service, and he demonstrated a scar over the medial, superior 
aspect of the knee where he a piece of shrapnel had been 
removed.  The examination report noted that examination of 
the left knee revealed no obvious acute problem.  There was 
no inflammation or swelling, and the veteran seemed to have a 
full range of motion.  The veteran had some thrombotic 
thrombocytopenic purpura along the anterior medial joint 
line, but had a negative McMurray's sign and negative drawer 
sign.  No palpable clicks were demonstrated with range of 
motion testing.  The assessment was that the X-ray report 
demonstrated some possible osteoarthritis with probable 
medial joint line compression secondary to cartilage damage.  
The examiner opined that this was a chronic problem, and that 
it would be very difficult to demonstrate positively that 
this was directly related to the shrapnel.  The examiner 
further stated that shrapnel probably did injure the knee and 
may have been responsible for prematurely aging the knee 
joint, but the examiner opined that it was difficult to prove 
this based on the information provided by the examination.   

VA clinical records from September 1992 to February 1998 show 
treatment for various medical conditions and disorders not 
referable to the left knee disability. 

At a May 1998 VA examination the veteran complained that 
since service his left knee pain had increased with use, 
especially when walking on stairs and with prolonged standing 
or walking, or any kneeling.  The veteran reported he had no 
symptoms of locking, giving way, fatigability or weakness.  
On examination of the left knee, no sign of edema, effusion, 
or observable or palpable deformities was found.  Two, very 
small, superficial scars were barely visible at the medial 
aspect of the left knee.  These scars were not adherent or 
tender, and approximately one centimeter in length.  No 
crepitus was evidenced with range of motion testing.  The 
veteran did do some guarding with his quadriceps muscles, 
however, the examiner noted that he saw no outward evidence 
of pain with motion.  The veteran could squat with some 
discomfort.  Flexion was to 120 degrees, and extension was to 
2 degrees.  Medial and lateral collateral ligaments, and 
anterior and posterior cruciate ligaments were all stable.  
McMurray's testing was negative.  The patella was normal.  X-
ray examination revealed medial joint space narrowing 
bilaterally.  There was no evidence of a foreign body.  There 
was some mild hypertrophic spurring.  The radiologist's 
interpretation was mild degenerative joint disease of the 
left knee.  The examiner opined that the veteran's shrapnel 
wound was not likely to have caused the medial joint space 
narrowing; and that this was more of a long-term degenerative 
problem.  The examiner opined that, with respect to residuals 
related to the shrapnel wound for which the veteran was 
service connected, he saw no real residual other than the 
scars on the skin.  The examiner reiterated that strength was 
good.  There was no excess fatigability, and no 
incoordination.  The examiner indicated that the veteran did 
have some pain only with squatting down; he had no real 
limitation of motion, and did not describe any true flare-
ups.  The diagnosis was degenerative joint disease of the 
left knee.   
   
Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Further, a disability of the musculoskeletal system that 
becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. § 4.40, and higher diagnostic code 
ratings may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran currently is assigned a noncompensable evaluation 
for his left knee shell fragment wound residuals, under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 
that diagnostic code, scars may be evaluated on the basis of 
any related limitation of function of the body part they 
affect; in this case the knee.  In addition to this 
provision, a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and a 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.

Here, there are two very small superficial scars on the left 
knee, which are not adherent, poorly nourished, ulcerated, 
painful or tender.  The left knee demonstrates almost a full 
range of motion, without swelling, deformity, foreign body, 
or other impairment related to the disability.  There is no 
evidence of weakness, pain, limitation of motion or other 
impairment of the left knee resulting from the shell fragment 
wound.  Accordingly, the Board finds that there is no basis 
for the assignment of a compensable evaluation since May 20, 
1992.

The veteran contends that the shell fragment wound residuals 
include narrowing and spurring within the joint spaces of the 
knee.  However, the preponderance of the clinical evidence 
shows that this condition is not related to the veteran's 
service connected shell fragment wound, but rather is 
associated with an unrelated degenerative joint disease of 
the left knee.  In this regard, both private and VA examiners 
have indicated that the shell fragment wound was not likely 
to have caused the medial joint space narrowing, which was 
more of a long-term degenerative problem.  

In light of the absence of any competent evidence of either a 
superficial, poorly nourished scar with repeated ulceration; 
or superficial scars which are tender and painful on 
objective demonstration; or any impaired leg or knee function 
due to the scar, the evidence shows that a compensable 
evaluation since May 20, 1992, is not warranted.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to a compensable evaluation for left knee shell 
fragment wound residuals from May 20, 1992, is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

